DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/31/22 is acknowledged.
Applicant’s election without traverse of the species polyester for the biopolymer, and SEQ ID NO:3 for the sequence, in the reply filed on 1/31/22 is acknowledged.
Claims 1-3, 16-18 and 24 currently are considered to read on the elected species or a subspecies thereof, polycaprolactone.
Claims 4-15 and 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/31/22.

Claim Status
Claims 1-24 are pending.
Claims 4-15 and 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/31/22.
Claims 1-3, 16-18 and 24 are under examination.
Claims 1-3, 16-18 and 24 are rejected.

Priority
The instant application, filed 05/30/2019 is a National Stage entry of PCT/NL2017/050800, International Filing Date: 11/30/2017, and claims foreign priority to 2017900, filed 11/30/2016.

Information Disclosure Statement
The Examiner has considered the references provided in the 5/30/19 and 8/7/20 Information Disclosure Statements, and provides a signed and dated copy of each herewith.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). See pages 7-9, 11, 12, 17, 20, 26, 32, 40 and 41.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification
The disclosure is objected to because of the following informalities: SEQ ID NOs are not associated with sequences on pages 7-9, 11, 12, 17, 20, 26, 32, 40 and 41.
Appropriate correction is required.

Claim Interpretation
Claim 1 is directed to a biopolymer that is functionalized with a peptide.
As set forth in para 8 of the corresponding PBPUB 20200095341, “The term "biopolymer," as is used herein, refers to a natural or synthetic material that can be used to replace part of a living system or to function in living tissue.” Para 11 list many natural and synthetic biopolymers in a nonlimiting manner, including collagen, starch, polypeptide, polyesters, polystyrene, and others.

As set forth in para 12 of the corresponding PBPUB 20200095341, “The term "functionalized," as is used herein, relates to modification of the biopolymer to provide one or more peptides on the surface of the biopolymer. The term is used as an equivalent to the term "coupled to." This is interpreted to require a covalent bond to achieve the coupling.

As set forth in para 14 of the corresponding PBPUB 20200095341, “The term "peptide," as is used herein, refers to chains of amino acid residues linked by peptide bonds. The number of amino acid residues preferably is between 5 and 1000 amino acid residues, more preferably between 5 and 100 amino acid residues, more preferably between 5-75; more preferably 5-50; more preferably 5-25 and more preferably 5-15 amino acid residues.” Thus a protein is encompassed by the term “peptide” per the specification.

“Concentration-gradient” is given its ordinary and customary meaning, that is, providing a transition between area(s) or region(s) of lower concentration of a moiety and area(s) or region(s) of higher concentration of the same moiety.  Para 26 provides an example of such where one side of a biopolymer has high concentration, and the other side has a low concentration area of an immobilized growth factor, however this appears to be an example and not limiting of the general understanding of the term.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


This rejection examines claim 1 beyond the elected species.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, a natural product, without significantly more. The claim(s) recite(s) a biopolymer that is functionalized with a peptide, and this per above is interpreted to encompass a first protein as the biopolymer coupled, by covalent binding, to a second protein as the peptide. This judicial exception is not integrated into a practical application because there are no limitations in the claim other than the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no limitations in the claim other than the judicial exception.

Svensson, Osteoarthritis and Cartilage (2001) 9, Supplement A, S23–S28, reviews collagen binding proteins, title, exemplifies types of collagen to which other natural products bind, Fig. 1 on page S24, and on the same page, left column at the top, teaches that “Collagen type IX is the most extensively studied collagen in this group. It is commonly found covalently linked to collagen type II in fibrils and often occurs in a proteoglycan form with a single glycosaminoglycan chain.”  On page S23, right column, Svensson teaches that each collagen type II chain has about 1000 amino acids, so each such chain meets the specification definition of a peptide.  When covalently bound with collagen type IX, a biopolymer because it is a natural material that can be used to replace part of a living system, this natural product meets all limitations of claim 1.

Claim 1 is a product claim (step 1 of the judicial exception analysis) and recites a natural product per the above reference Svensson (step 2A Prong 1).  The product encompassed by claim 1 is not integrated into a practical application and it does not amount to significantly more than the judicial exception because there are no additional elements present in the claim.  That is, there is nothing more claimed here than a naturally occurring product (Step 2A, Prong 2).  As such claim 1 is rejected under this section.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svensson, Osteoarthritis and Cartilage (2001) 9, Supplement A, S23–S28 (Svensson).
	This rejection examines claim 1 beyond the elected species.
Claim 1 is directed to a biopolymer that is functionalized with a peptide, and per the definitions of claim terms, see Claim Interpretation above, encompasses any biopolymer – this any natural or synthetic material that can be used to replace part of a living system or to function in living tissue (emphasis added), that is coupled, this interpreted to mean a covalent bond, to a peptide, this per the specification including a chain of amino acid residues linked by peptide bonds that may include between 5 and 1000 amino acid residues, so including proteins in this size range.
Svensson reviews collagen binding proteins, title, exemplifies types of collagen to which other natural products bind, Fig. 1 on page S24, and on the same page, left column at the top, teaches that “Collagen type IX is the most extensively studied collagen in this group. It is commonly found covalently linked to collagen type II in fibrils and often occurs in a proteoglycan form with a single glycosaminoglycan chain.”  On page S23, right column, Svensson teaches that each collagen type II chain has about 1000 amino acids, so each such chain meets the specification definition of a peptide.  When covalently bound with collagen type IX, a biopolymer because it is a natural material that can be used to replace part of a living system, this natural product meets all limitations of claim 1.
Fig. 1 of Svensson also teaches that polypeptides such as keratan sulfate also bind to fibromodulin, providing another example of a biopolymer, fibromodulin, coupled to a peptide/protein.
Svensson therefore anticipates claim 1.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith Callahan et al., Acta Biomaterialia 9 (2013) 7420–7428 (SH) as evidenced by Lutz, J. POLYM. SCI. PART A: POLYM. CHEM.: VOL. 46 (2008), 3459-3470 (Lutz).
This rejection examines claim 1 beyond the elected species.
Claim 1 is set forth above.
SH teaches a polyethylene glycol dimethacrylate (PEGDM) hydrogel system possessing a gradient of arginine–glycine–aspartic acid peptide (RGD) concentrations from 0 mM to 10 mM, Abstract.  See Figures 1A, 1B, 2B and 2C, and section 2.3 on page 7421, teaching photopolymerization of the PEGDM RDG coupled hydrogels.
Lutz teaches that PEG-methacrylate polymers are biocompatible, Title, see also page 3461 including Scheme 2, so evidences that PEGDM is a biopolymer encompassed by claim 1, and which, per SH, has been functionalized with a peptide, so meeting all limitations of claim 1.
Therefore SH anticipates claim 1, and also claim 2 because SH clearly applies the peptide in a concentration-gradient.

Claim(s) 1, 16 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2005/056039, Stupp et al., 6/23/2005 (Stupp).
This rejection examines claim 1 beyond the elected species.
Claim 1 is directed to a biopolymer that is functionalized with a peptide, and per the definitions of claim terms, see Claim Interpretation above, encompasses any biopolymer – this any natural or synthetic material that can be used to replace part of a living system or to function in living tissue (emphasis added), that is coupled, this interpreted to mean a covalent bond, to a peptide, this per the specification including a chain of amino acid residues linked by peptide bonds that may include between 5 and 1000 amino acid residues, so including proteins.
Stupp teaches syntheses and uses of peptide amphiphiles (PAs), page 2 last para, and Summary of the Invention starting on page 3, so that such peptide amphiphiles as a whole meet the synthetic biopolymer requirement to function in a living system, such as by providing peptide components/portions that interact with one or more growth factors.
Stupp, Example 9, pages 29-31, teaches a particular peptide amphiphile (PA) a terminal portion of which was selected for binding with TGF-β1, the sequence shown as V3A3K3SG3LPLGNSH on page 29, this indicating it is species 10, and depicted as follows, with an alkyl tail at one terminus, on page 31, as species 10:

    PNG
    media_image1.png
    214
    1226
    media_image1.png
    Greyscale

More particularly, the V3A3K3SG2 plus the alkyl tail is the biopolymer which even by itself functions in a living system as a self-assembling peptide, see page 6 first para regarding filler PAs, so is encompassed by the claim term biopolymer, and the GLPLGNSH portion is the peptide that is coupled to, that functionalizes, the biopolymer, by binding to TGF-β1.
Accordingly, Stupp anticipates claim 1, and also claim 16 because the GLPLGNSH peptide binds TGF-β1 per Example 9.
Stupp also anticipates the product by process claim 24.  The product-by-process language of claim 24 is limiting only if it changes the structure (i.e., properties) of the claimed biopolymer, see MPEP 2113.   Here Stupp produces it PA by coupling V3A3K3SG3LPLGNSH to the carbonyl of the acyl chain, the latter also meeting the definition for biopolymer, by a method that differs from the steps of claim 24, but which result in a structure that is no different than that resulting from the claimed method steps when used to synthesize the PA of Stupp.  The Examiner notes that no concentrations nor durations are provided in claim 24 for steps (a) and (b), that oxygen plasma is known to be used to purify compounds or solutions therein – so reacting the biopolymer therein even if at low concentration for short duration, and that although applicant may have intended the method of claim 24 to be used for polymers requiring imparting reactive sites on a polymer such as a polyester, the breadth of the claim as written is not so narrow, and steps (a) and (b) of claim 24 could be practiced, along with standard syntheses such as with NHS, with no substantial changes to the structure (i.e., properties) of the claimed biopolymer product versus the standard syntheses alone.

Claim(s) 1, 16 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/063152 Al, Sanford et al., 5/26/11 (Sanford, provided in 5/30/19 IDS).
This rejection examines claim 1 beyond the elected species.
Claim 1 is set forth above.
Sanford, page 22 lines 24-25 teaches, an implantable device for tissue repair comprising a polymer having a covalently attached binding peptide, and on lines 28-30 further elucidates, “In one embodiment, the binding peptide is a growth factor binding peptide. In one embodiment, the growth factor binding peptide is a PDGF binding peptide or a GDF binding peptide.” The latter component meets the claim 1 requirement for a peptide that functionalizes, that couples with, a biopolymer, so long as the implantable device comprising a polymer meets claim 1’s definition of biopolymer.
Page 22 line 33 through page 23 line 16 extensively lists examples of the implantable device comprising the polymer.  Among these are biopolymers that meet the instant definition for biopolymer, such as collagen, page 23 line 5.
Thus Sanford teaches an implantable device comprising collagen, meeting claim 1’s biopolymer, and teaches that an implantable device for tissue repair comprises a polymer having a covalently attached binding peptide, and that the latter can be a PDGF binding peptide or a GDF binding peptide.MPEP 2132.02 II states that a reference that clearly names the claimed species anticipates the claim no matter how many other species are named, and that is the case here, where various polymers are listed, including collagen, that meet claim 1’s biopolymer which is functionalized by a peptide.
Accordingly, Sanford anticipates claim 1.
Sanford also anticipates claim 16, wherein the peptide of claim 1 is a growth factor-binding peptide, because Sanford extensively teaches its growth factor binding peptides attached to implantable devices include platelet derived growth factor, see page 4 lines 30-35.
The product-by-process language of claim 24 is limiting only if it changes the structure (i.e., properties) of the claimed biopolymer, see MPEP 2113.   Here Sanford, page 17 lines 23-33, teaches approaches to covalent attachment of the binding peptide to a polymer device with or without a spacer.  Within this teaching is that one or more modifications can be made to the binding peptides, including addition of an N-hydroxysuccinimide (NHS) ester (this moiety also taught in the instant application as a cross-linker).  Elsewhere Sanford teaches conjugation of the peptide to oxidized cellulose through an amide bond, page 20 lines 30-31 and Example 10.  As such, the methods of Sanford are found to result in a product that does not differ structurally from the method steps of claim 24 when applied to the same starting compounds. Accordingly, Sanford anticipates claim 24. The Examiner notes that no concentrations nor durations are provided in claim 24 for steps (a) and (b), that oxygen plasma is known to be used to purify compounds or solutions therein – so reacting the biopolymer therein even if at low concentration for short duration, and that although applicant may have intended the method of claim 24 to be used for polymers requiring imparting reactive sites on a polymer such as a polyester, the breadth of the claim as written is not so narrow, and steps (a) and (b) of claim 24 could be practiced, along with standard syntheses such as with NHS, with no substantial changes to the structure (i.e., properties) of the claimed biopolymer product versus the standard syntheses alone.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over by WO 2011/063152 Al, Sanford et al., 5/26/11 (Sanford), in view of WO 2005/056039, Stupp et al., 6/23/2005 (Stupp) and Siow, Plasma Process. Polym.2006,3, 392 – 418 (Siow), as evidenced by Ulery et al., JOURNAL OF POLYMER SCIENCE PART B: POLYMER PHYSICS2011, 49, 832–864 (Ulery).
Claim 1 is directed to a biopolymer that is functionalized with a peptide.
This rejection applies to the elected species of polyester for the biopolymer and SEQ ID NO:3, KGLPLGNSH,  for the sequence of the peptide.
Sanford, page 22 lines 24-25 teaches, an implantable device for tissue repair comprising a polymer having a covalently attached binding peptide, and on lines 28-30 further elucidates, “In one embodiment, the binding peptide is a growth factor binding peptide. In one embodiment, the growth factor binding peptide is a PDGF binding peptide or a GDF binding peptide.”
Sanford, page 17 line 15 teaches polyesters among listed synthetic polymer linkers/spacers, and on page 23, line 13, lists polycaprolactone, a type of polyester, among synthetic polymers suitable for use in the implantable device.
Thus Sanford teaches that among the choices for an implantable device biopolymer is the polyester polycaprolactone. See MPEP 2131.02 II.
Sanford does not teach that the peptide coupled to its polycaprolactone polymer is SEQ ID NO:3, KGLPLGNSH.
Stupp, Example 9, pages 29-31, teaches a particular peptide amphiphile (PA), a terminal portion of which was selected for binding with TGF-β1. The sequence is shown as V3A3K3SG3LPLGNSH on page 29.  On this page Stupp additionally teaches that “The K3 segment was chosen to co-assemble with the charged E3 head groups of the filler 2. The SG3 sequence is a spacer unit and is the same spacer as was present on the phage.”  The VVVAAA region is one of the portions taught to be critical to self-assembly along with the alkyl tail, see page 17 in its entirety. Collectively this strongly suggests that the key portion of V3A3K3SG3LPLGNSH for binding TGF-β1 is LPLGNSH.
This differs from SEQ ID NO:3 by one lysine, K at one terminus, plus a spacer G adjacent the terminal leucine, L of LPLGNSH.
However, Sanford additionally teaches that a terminal lysine can be used to join a peptide to a polymer, see Figure 1, page 16 lines 18-22, page 17, lines 25-29, which specifically lists lysine as an addition type modification to a binding peptide, page 18 lines 8-15, and page 22, lines 18-23. And the selection of, as well as the length of, a spacer is a matter of routine selection and optimization, here the shortening of spacer to a single glycine, versus SGGG in Stupp, still resulting in close structural similarity, see MPEP 2144.09 I.
Further, Sanford, page 17 lines 23-33, teaches approaches to covalent attachment of the binding peptide to a polymer device with or without a spacer, and on page 18, lines 31-32, Sanford teaches that “As stated herein previously, the length and type of spacer groups between the two reactive end groups on the NHS ester can vary.”  Additionally, within this teaching is that one or more modifications can be made to the binding peptides, including addition of an N-hydroxysuccinimide (NHS) ester (this moiety also taught in the instant application as a cross-linker).  Further as to conjugating reactions, elsewhere Sanford teaches conjugation of the peptide to oxidized cellulose through an amide bond, page 20 lines 30-31 and Example 10. 
Thus the combination of Sanford and Stupp provide a reasonable basis for one of ordinary skill in the art to combine specifically recited components to obtain a desired composition to bind TGF-β1, a desired target for attraction in implants at least based on Stupp’s interest.  However, while Sanford teaches specific approaches for combining a peptide to a polymer, as above, neither reference teaches how to provide binding sites for a polymer such as polycaprolactone, which does not comprise multiple sites, for joining of such peptides via the peptide amine groups or other groups.
Siow, however, teaches that a commonly used approach to add reactive groups to polymers is via the use of plasma surface treatments, Abstract, which specifically teaches, among other reactive groups, that “Plasma-fabricated surfaces that contain carboxy groups have also been well documented” and that “Immobilization of proteins onto plasma-carboxylated surfaces is also well established.”
The level of skill in the art is high based on the education and experimental procedures practiced in the art, as evidenced in the references applied herein.
Accordingly, based on the teachings of Siow and in view of the knowledge in the art clearly established in Siow, the processing of a caprolactone of Sanford to establish carbonyl groups therein to which to attach a TGF-β1-binding peptide comprising the key sequence of such from Stupp, modified as above with a shorter G linker and a K for binding to the carboxy-modified polycaprolactone, would have been well within the skill of one of ordinary skill in the art, and would have been a matter of combining relevant teachings from the cited references in the same field to achieve an alternative composition suited for binding TGF-β1.  The motivation is to bind TGF-β1 with an alternative polymer known in the art to be biocompatible and having found favor in the art as a long-term implant delivery device, as evidenced by Ulery, page 837.
Accordingly, claims 1, 3 – directed to the biopolymer of claim 1 comprising a polyester coupled to a TGFbeta-binding peptide, this taught per above by the combination of Sanford and Stupp, 16 - wherein the peptide is a growth factor-binding peptide, this met by the elected peptide and obvious as set forth for claim 1 above, 17- the biopolymer of claim 3, wherein the polyester is poly(caprolactone), this also made obvious given the rejection herein of claim 1 considering the elected polymer species, and 18 – the biopolymer of claim 3, wherein the peptide comprises KGLPLGNSH (SEQ ID NO:3), this also made obvious given the rejection herein of claim 1 considering the elected peptide species, would have been obvious based on the rationales applied to claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over by WO 2011/063152 Al, Sanford et al., 5/26/11 (Sanford), in view of WO 2005/056039, Stupp et al., 6/23/2005 (Stupp) and Siow, Plasma Process. Polym.2006,3, 392 – 418 (Siow), as evidenced by Ulery et al., JOURNAL OF POLYMER SCIENCE PART B: POLYMER PHYSICS2011, 49, 832–864 (Ulery), as applied to claim 1 above, and further in view of Smith Callahan et al., Acta Biomaterialia 9 (2013) 7420–7428 (SH).
Claim 1 is rejected as set forth above over Sanford, Supp and Siow as evidenced by Ulery.
This rejection applies to the elected species of polyester for the biopolymer and SEQ ID NO:3, KGLPLGNSH,  for the sequence of the peptide.
Claim 2 is directed to the biopolymer of claim 1 wherein the peptide is present on the biopolymer in a concentration-gradient.  As set forth above, Claim Interpretation, “concentration-gradient” is given its ordinary and customary meaning, that is, providing a transition between area(s) or region(s) of lower concentration of a moiety and area(s) or region(s) of higher concentration of the same moiety.  
1. Determining the scope and contents of the prior art.
Sanford, page 22 lines 24-25 teaches, an implantable device for tissue repair comprising a polymer having a covalently attached binding peptide, and on lines 28-30 further elucidates, “In one embodiment, the binding peptide is a growth factor binding peptide. In one embodiment, the growth factor binding peptide is a PDGF binding peptide or a GDF binding peptide.” 
Sanford thus teaches peptides that bind to growth factors, but does not teach these as present on the biopolymer in a concentration-gradient. Nor do Stupp nor Siow.
However, SH teaches evaluating the peptide RGD in a hydrogel at different concentrations, Abstract. Cartilage oligomeric matrix protein (COMP), a protein found in cartilage and thought to play a role in cartilage ECM (extracellular matrix), had been shown to bind chondrocytes utilizing an RGD tripeptide sequence and an alpha5-integrin receptor, page 7421 left column. COMP also binds and co-localizes with fibronectin, another RGD containing protein important in early cartilage development, Ibid. SH continues, “The RGD tripeptide sequence is found in many ECM proteins and promotes cellular adhesion through interaction with many integrins [20,21]. On numerous biomaterials, RGD increases cellular adhesion and alters cellular behavior [22–25]. Previous studies utilizing biomaterials are inconclusive as to whether RGD is beneficial to chondrocyte culture and cartilage formation.” SH then postulated that differences in concentration and bioavailability contribute to the wide variation in results, and evaluated different concentrations on a PEGDM hydrogel as to its attraction of cells and overall ECM content over time, Abstract.
On page 7426 SH states, “This study suggests that lower RGD content improves chondrocyte survival (Fig. 3A), phenotype maintenance (Fig. 3B) and extracellular matrix synthesis (Fig. 5) compared to high RGD concentrations, which can become toxic to OA human chondrocytes.”
2. Ascertaining the differences between the prior art and the claims at issue.
The combination of Sanford, Stupp and Siow make obvious claim 1, as above, however do not teach a concentration-gradient for the peptide, whereas SH clearly teaches the importance of a concentration-gradient for a short biologically relevant peptide, RGD, when immobilized on a polymer that is not the elected polymer.
3. Resolving the level of ordinary skill in the pertinent art.
The level of skill in the art is high based on the education and experimental procedures practiced in the art, as evidenced in the references applied herein.
Analysis:
One of ordinary skill in the art, appreciating the importance and the technique for imparting a concentration-gradient in a biopolymer, would have reasonably wanted to apply a gradient for a TGF-β1-binding peptide on a biopolymer, in order to assess the importance of concentration on effect on cells and development of healing near the biopolymer when applied to a living system.  The motivation would have been to better refine the biopolymer/peptide combination for beneficial use in a living system.  Based on the results of SH, there would have been a reasonable expectation of differences in performance based on differences in concentration.
Accordingly, claim 2 would have been obvious.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over by WO 2011/063152 Al, Sanford et al., 5/26/11 (Sanford), in view of WO 2005/056039, Stupp et al., 6/23/2005 (Stupp) and Siow, Plasma Process. Polym.2006,3, 392 – 418 (Siow), as evidenced by Ulery et al., JOURNAL OF POLYMER SCIENCE PART B: POLYMER PHYSICS2011, 49, 832–864 (Ulery), as applied to claim 1 above, and further in view of Madler et al., J. Mass. Spectrom. 2009, 44, 694–706 (Madler).
Claim 1 is rejected as set forth above over Sanford, Supp and Siow as evidenced by Ulery.
This rejection applies to the elected species of polyester for the biopolymer and SEQ ID NO:3, KGLPLGNSH,  for the sequence of the peptide.
Claim 24 is a product by process claim directed to a biopolymer produced by a method for coupling peptides to carbonyl groups of a biopolymer comprising 

    PNG
    media_image2.png
    90
    496
    media_image2.png
    Greyscale

As set forth above, Siow teaches the use of plasma techniques, including oxygen plasma, are common in the art to add reactive groups to polymers, see also page 401 right column and Figure 4.  As noted Sanford teaches coupling to a peptide using a cross-linker, and this also is suggested in Siow, i.e., from page 401, “…and post-plasma grafting by chemical reactions.”
However, none of the previously applied references specifically teach or suggest treating the reacted biopolymer with alkaline.
Madler, however, on page 695 teaches “… the N-terminus and lysine reacted preferentially under alkaline conditions (pH 8.4).” This clearly suggests the use of alkaline when involving a reaction with lysine, which per above Sanford teaches.
The level of skill in the art is high based on the education and experimental procedures practiced in the art, as evidenced in the references applied herein.
Applying the teachings of Madler to supplement those of the other applied references as to the steps of claim 24, claim 24 would have been obvious to one of ordinary skill in the art, merely using a known technique to obtain a polymer with increased carboxy reactive sites, these suitable for further reaction under alkaline conditions with a reactive moiety such as NHS as a linking group. This is merely applying known methods to achieve a result already known and practiced in the art, and there would have been a reasonable expectation of success given the references’ collective teachings.
Accordingly, claim 24 would have been obvious.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not be working on Monday/Tuesday and on Wednesday/Thursday/Friday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658




/FRED H REYNOLDS/Primary Examiner, Art Unit 1658